z0q0u sec_5z260u department of the treasury internal_revenue_service washington d c contact person identification_number telephone number hf tv l6 date apr 70n3 lul- ' sos o3- sog o o-o6 sec_71 oo-co employer_identification_number legend a f p dear sir or madam a f and p request rulings under sec_501 sec_509 and sec_511 through of the internal_revenue_code in addition a f and p requested three bond rulings which will be answered by tax exempt bonds under separate cover a a is exempt under sec_501 of the code and is described in sec_509 operates a skilled nursing home and a residential care facility during the course of a’s operations it purchased real_estate and developed it added additional beds and facilities and was involved in renovation and expansion projects to enhance its charitable mission to pay for these projects it incurred tax exempt bond financing a f f is exempt under sec_501 of the code and is described in sec_509 its sole purpose is to conduct or support activities for the benefit of or to carry out the purposes of a f solicits charitable donations and grants from the public it invests these funds and distributes them to or for the benefit of a p p is exempt under sec_501 of the code and is described in sec_509 p was incorporated for the sole purpose of supporting the charitable operations of a the members and board_of directors of a and the board_of directors of p transferred title to all of a's real - estate to p pursuant to an agreement and plan_of_reorganization agreement and plan_of_reorganization on date the members and board_of directors of a decided to reorganize its exempt system's assets and operations by function as a part of the reorganization plan a's members and board_of directors also decided to amend the system's articles of incorporation and code of regulations to maximize a's control_over f and p decided to participate in a's plan by reorganizing its own governance structure and operations in addition the board_of directors of p also decided to participate in a's plan by agreeing to accept title to a's real_estate the reorganization maximized responsiveness to a’s needs and minimized the governance differences between a and f which were causing unnecessary burdens and potential lapses in f governance assets operations and directors officers employees and agents from potential third party liabilities the reorganization also insulates the system's f’s members and board_of directors the agreement and plan_of_reorganization provides for the following the transfer of a’s real_estate to p the leasing of the real_estate by a and f the expansion of permitted_investment vehicles for f the leasing of a’s management administrative and maintenance employees by f and p the mandatory overlap in the individuals acting as directors of a f and p the indemnification of the system’s directors officers employees and agents for their good_faith actions taken on behalf of the system and the sharing of the system’s assets and personnel as needed to further a’s charitable mission under the agreement and plan_of_reorganization the members and board_of directors of a and f amended their articles of incorporation and codes of regulations to resolve certain governance differences between the two entities and to address certain omissions and outdated provisions in f's governance documents likewise the directors of p decided to adopt articles of incorporation and a code of regulations conforming to the terms of the other entities’ amended governance documents pursuant to the agreement and plan_of_reorganization the governance documents of a and f were amended and the governance documents of p were amended to provide a’s directors who are elected by a's members automatically become the directors of f and the directors of p in addition the governance documents of f were amended and the governance documents of p were amended to eliminate the position of members also f's code of regulations was amended and the governance documents of p were changed to allow the directors of said entities more flexibility in the choice of investment vehicles finally f's and p’s codes of regulations were amended to provide for the indemnification of their directors officers employees or agents against potential third party claims arising from their official good_faith activities as a result of the agreement and plan_of_reorganization p will lease its real_estate exclusively to a to enable it to conduct its nursing home and residential care facility operations a will sublease a portion of the premises' office space to f to enable it to conduct activities in support of a's operations it is represented that a’s and f’s leases will be at rates reflecting p's cost of ownership and that neither a nor p will lease personal_property to their affiliated entities p’s planning and development activities will be conducted by p’s board_of directors and management in conjunction with a’s board_of directors and management it is represented that all planning and development activities will have the sole purpose of supporting a’ s nursing home and residential care facility operations and or any additional sec_501 public charity activity all or most of the revenues generated by p will consist of lease payments made by a to p in consideration of a's lease of p’s real_estate additional revenues may come from the charitable donations of f which will be utilized by p in support of a’s charitable operations additional financial support may come from the general_public most of the existing management and staff of the nursing home and residential facility will remain employed by a after the reorganization thereby maximizing operational and administrative efficiencies it is anticipated that after the reorganization p and f will regularly procure the services of certain a managerial administrative and maintenance staff to perform the supporting organizations’ management administrative and maintenance functions the supporting organizations’ procurement of services from a will be evidenced by services agreements which will incorporate rates reflecting a's cost of providing these services rulings requested the reorganization of the assets governance and operations of a f and p will not adversely affect the tax exempt status of a under sec_501 of the code nor a's status as other than a private_foundation under sec_509 the reorganization of the assets governance and operations of a f and p will not adversely affect the tax exempt status of f and p under sec_501 of the code nor said entities' status as other than private_foundations under sec_509 the transfer of real_estate by a to p will not constitute an unrelated_trade_or_business under sec_513 of the code and will not subject a or p to the payment of unrelated_business_income_tax under sec_511 the transfer of real_estate by a to p will not create taxable gain_or_loss to a or to p the leasing of real_estate by p to a will be substantially related to p’s exempt purposes likewise the subleasing of office space by a to f will be substantially related to a's exempt purposes the rents that will be received by p in consideration of its lease of its real_estate to a and the rents that will be received by a in consideration of its sublease of office space to f will not constitute unrelated_business_taxable_income under sec_512 of the code so long as the rents do not reduce any net_unrelated_income or increase any net_unrelated_loss of the tenant and subtenant a's provision of managerial administrative and maintenance services to f and p will be substantially related to a’ s exempt purposes the payments that will be received by a for its provision of management administrative and maintenance services to f and p will not constitute unrelated_business_taxable_income under sec_512 of the code the ongoing transfer or sharing of assets personnel or resources by and among a f and p without remuneration and in furtherance of a’s charitable purposes will not cause any of the entities to be engaged in an unrelated_trade_or_business within the meaning of sec_513 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 including organizations organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_509 of the code provides the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 of the code provides the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization which-- a normally receives more than one-third of its support in each taxable_year from any combination of-- i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units described in sec_170 or from organizations described in sec_170 other than in clauses vii and viii and b normally receives not more than one-third of its support in each taxable_year from the sum of-- i gross_investment_income as defined in subsection e and ii the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_509 of the code describes an organization which is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 the supporting_organization must also be operated supervised or controlled by the supported_organization supervised or controlled in connection with the supported_organization or operated in connection with the supported_organization in order to be classified as a public charity under sec_509 sec_1_509_a_-4 of the regulations describes in general terms the various tests that a supporting_organization must meet in order to be classified as an organization described in sec_509 of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50l c sec_512 of the code defines the term unrelated business taxable income’ as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 _ sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt-financed under sec_514 of the code debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non-inventory items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and rents provided by sec_512 and where such amounts are derived from a controlled organization sec_1_512_b_-1 of the regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as an item_of_gross_income in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 of the code and sec_1_512_b_-1 of the regulations sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions _ sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is accomplishment of those purposes derived must contribute importantly to the sec_514 of the code provides for the taxation under sec_512 of income from debt-financed_property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis the purposes of a f and p will not change as a result of the proposed reorganization and the corresponding amendments to their respective articles of incorporation and codes of regulations each of these organizations will continue to operate to accomplish its respective exempt_purpose under sec_501 of the code therefore neither the act of reorganization nor the resulting organizational structures will adversely affect a’s f’s and p’s continued exemption under section of c of the code because a f and p will continue to receive their support from the same sources after the reorganization the reorganization will not adversely affect their respective classification as non- private_foundations as a parent a will provide guidance and direction to f and p integral part of a’s system within the meaning of revrul_78_41 supra and related transactions by a f and p will not adversely affect their exempt status because the transferred assets will be put to the same charitable uses the tax on unrelated_business_income imposed by sec_511 of the code will not be applicable with respect to the transactions among and between a f and p because sec_513 of the code excludes f and p will be considered an the reorganization from the definition of unrelated_trade_or_business any trade_or_business which contributes importantly to the accomplishment of an organization's exempt_purpose estate asset transfers the leasing of real_estate and the provision of managerial administrative and maintenance services among the affiliated tax exempt entities will contribute to the accomplishment of their charitable mission subleasing of real_estate are also derived from activities substantially related to a’s and p’s exempt_purpose maintenance services are also derived from activities substantially related to a’s exempt purposes lastly the transfer of real_estate by a to p will not be a taxable gain_or_loss to a or to p because the transfer will be between affiliated exempt entities within the same commonly controlled system therefore the reorganization and transactions described above will not result in unrelated_business_income under sec_511 through of the code for a f and p the payments received for the provision of management administrative and the proposed rents received from the leasing and the proposed real conclusion we rule as follows the reorganization of the assets governance and operations of a f and p will not adversely affect the tax exempt status of a under sec_501 of the code nor a's status as other than a private_foundation under sec_509 the reorganization of the assets governance and operations of a f and p will not adversely affect the tax exempt status of f and p under sec_501 of the code nor said entities’ status as other than private_foundations under sec_509 the transfer of real_estate by a to p will not constitute an unrelated_trade_or_business under sec_513 of the code and will not subject a or p to the payment of unrelated_business_income_tax under sec_511 a the transfer of real_estate by a to p will not create taxable gain_or_loss to a or to p the leasing of real_estate by p to a will be substantially related to p’s exempt purposes likewise the subleasing of office space by a to f will be substantially related to a's exempt purposes the rents that will be received by p in consideration of its lease of its real_estate to a and the rents that will be received by a in consideration of its sublease of office space to f will not constitute unrelated_business_taxable_income under sec_512 of the code so long as the rents do not reduce any net_unrelated_income or increase any net_unrelated_loss of the tenant and subtenant a's provision of managerial administrative and maintenance services to f and p will be substantially related to a’ s exempt purposes the payments that will be received by a for its provision of management administrative and maintenance services to f and p will not constitute unrelated_business_taxable_income under sec_512 of the code the ongoing transfer or sharing of assets personnel or resources by and among a f and p without remuneration and in furtherance of a’s charitable purposes will not cause any of the entities to be engaged in an unrelated_trade_or_business within the meaning of sec_513 of the code these ruling are based on the understanding there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely figned marvin friediande diets chapter in an te aaa aea a rt an marvin friediander manager exempt_organizations technical group
